Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 1 of 22 Page ID
                                #:39367



   1   ANDREA SHERIDAN ORDIN (SBN 38235)
       STRUMWASSER & WOOCHER LLP
   2   10940 Wilshire Boulevard, Suite 2000
       Los Angeles, California 90024
   3   Telephone: (310) 576-1233
       Facsimile: (310) 319-0156
   4   E-mail: aordin@strumwooch.com
   5   Independent Monitor
   6
   7                       UNITED STATES DISTRICT COURT
   8               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
  10                                              CASE NO. CV 85-4544-DMG (AGRx)
       JENNY LISETTE FLORES, et al.,
  11
                          Plaintiffs,             NOTICE OF FILING OF INTERIM
  12                                              REPORT ON THE USE OF
                                                  TEMPORARY HOUSING FOR
  13                                              MINORS AND FAMILIES UNDER
                  v.                              TITLE 42 BY INDEPENDENT
  14                                              MONITOR
  15
       WILLIAM P. BARR, Attorney
       General of the United States, et al.,
  16
  17                     Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                        NOTICE OF FILING OF INTERIM REPORT ON THE USE OF TEMPORARY
                             HOUSING FOR MINORS AND FAMILIES UNDER TITLE 42
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 2 of 22 Page ID
                                #:39368



   1           On October 5, 2018, the Court ordered the appointment of Andrea Sheridan

   2   Ordin as Special Master/Independent Monitor (“Monitor”) and ordered the Monitor
   3   to file formal Reports and Recommendations to the Court. [Doc #494.]
   4      On June 26, 2020, Judge Dolly Gee in her Order [Doc. #833] among other
   5   things required:
   6         “Dr. Paul Wise and the Independent Monitor Andrea Ordin shall
   7         continue to provide enhanced monitoring of the care of the minors at
             the FRCs and shall have ability to (a) request and obtain copies of
   8         medical care data and policies; (b) have teleconference or
   9         videoconference access to persons most knowledgeable at the FRCs
             with whom they can discuss the baseline of custodial medical care,
  10
             health care protocols, and (c) consider protocols for identifying minors
  11         who have serious medical conditions that may make them more
  12
             vulnerable to COVID-19; (d) interview minors with serious medical
             conditions or, as appropriate, their guardians; and (e) make such
  13         recommendations for remedial action that they deem appropriate.”
  14
             In accordance with the Court’s Orders, the Monitor submits the attached
  15
       Interim Report on the Use of Temporary Housing for Minors and Families
  16
       under Title 42.
  17
  18
  19   DATED:       July 22, 2020                  Respectfully submitted,
  20
                                                   Andrea Sheridan Ordin
  21                                               STRUMWASSER & WOOCHER LLP
  22
  23
                                                   By     /s/ Andrea Sheridan Ordin
  24                                                      Andrea Sheridan Ordin
  25
                                                   Special Master / Independent Monitor
  26
  27
  28


                                                      2
                          NOTICE OF FILING OF INTERIM REPORT ON THE USE OF TEMPORARY
                               HOUSING FOR MINORS AND FAMILIES UNDER TITLE 42
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 3 of 22 Page ID
                                #:39369



   1                                 CERTIFICATE OF SERVICE
   2                              Case No. CV 85-4544-DMG (AGRx)
   3
              I am a citizen of the United States. My business address is 10940 Wilshire
   4
       Boulevard, Suite 2000, Los Angeles, California 90024. I am over the age of 18 years, and
   5
       not a party to the within action.
   6
   7          I hereby certify that on July 22, 2020, I electronically filed the following documents
   8   with the Clerk of the Court for the United States District Court, Central District of
   9   California by using the CM/ECF system:
  10    NOTICE OF FILING OF INTERIM REPORT ON THE USE OF
  11    TEMPORARY HOUSING FOR MINORS AND FAMILIES UNDER
        TITLE 42 BY INDEPENDENT MONITOR
  12
              I certify that all participants in the case are registered CM/ECF users and that service
  13
       will be accomplished by the CM/ECF system.
  14
  15          I declare under penalty of perjury under the laws of the United States the foregoing

  16   is true and correct. Executed on July 22, 2020, at Los Angeles, California.

  17
  18
                                                                 /s/ Jeff Thomson
  19
                                                                    Jeff Thomson
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                       3
                           NOTICE OF FILING OF INTERIM REPORT ON THE USE OF TEMPORARY
                                HOUSING FOR MINORS AND FAMILIES UNDER TITLE 42
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 4 of 22 Page ID
                                #:39370


                    In the United States District Court

              Central District of California – Western Division



                JENNY LISETTE FLORES, et al., Plaintiffs,

                                     v.

                  WILLIAM P. BARR, et al., Defendants.



                    Case No. CV 85-4544-DMG (AGRx)

              Hon. Dolly M. Gee, United States District Judge



           Interim Report on the Use of Temporary Housing

                for Minors and Families under Title 42

                        by Independent Monitor




                          Andrea Sheridan Ordin
                    Special Master/Independent Monitor
                       Strumwasser & Woocher LLP
                    1094 Wilshire Boulevard, Suite 2000
                       Los Angeles, California 90024
                              (310) 576-1233
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 5 of 22 Page ID
                                #:39371


INTRODUCTION

      On June 26, 2020, Judge Dolly Gee in her Order (Doc. 833) among

other things required:

      “Dr. Paul Wise and the Independent Monitor Andrea Ordin shall
      continue to provide enhanced monitoring of the care of the minors
      at the FRCs and shall have ability to (a) request and obtain
      copies of medical care data and policies; (b) have teleconference or
      videoconference access to persons most knowledgeable at the
      FRCs with whom they can discuss the baseline of custodial
      medical care, health care protocols, and (c) consider protocols for
      identifying minors who have serious medical conditions that may
      make them more vulnerable to COVID-19; (d) interview minors
      with serious medical conditions or, as appropriate, their
      guardians; and (e) make such recommendations for remedial
      action that they deem appropriate.”

ACTIVITIES OF THE MONITOR JUNE 27, 2020 - JULY 22, 2020


      On    July 9, 2020, Dr. Paul Wise and the Independent Monitor

conducted teleconferences with ICE Juvenile Coordinator Diane Dougherty

and ICE leadership to discuss, among other things, COVID-19 practices at

Karnes Family Residential Center (Karnes FRC).               In addition, the

Independent Monitor and Dr. Wise engaged in correspondence with Karnes

FRC staff and attorneys from RAICES and Proyecto Dilley. The Independent

Monitor also took a virtual tour of the facility and conducted video interviews

with several family members on July 14, 2020. During these interviews, the

Independent Monitor and Dr. Wise spoke with residents housed in the

general population area as well as residents in the quarantine facility,

including a resident with family members who had tested positive for
                                       2
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 6 of 22 Page ID
                                #:39372


COVID-19.    In addition to describing their experience at Karnes, some

individuals also discussed their experience with temporary hoteling prior to

their transfer to the FRC.    Dr. Wise also reviewed documentation of the

medical conditions and care of Karnes residents.

      The week of July 19, 2020, the Independent Monitor also reviewed and

analyzed statistics of FRC residents whose stay exceeded 20 days.

      In the course of fulfilling the requirements of the above Monitoring

Order, Dr. Wise and the Independent Monitor became aware of the conditions

under which both unaccompanied and accompanied minors have been

temporarily detained in hotels in McAllen and El Paso, Texas, and Phoenix,

Arizona, for periods of two to eleven days, beginning in late-March 2020. The

minors were detained pursuant to a March 21, 2020 Presidential Order under

Title 42, Section 265 of the United States Code.




                                      3
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 7 of 22 Page ID
                                #:39373


TITLE 42 EXPULSIONS OF BOTH UNACCOMPANIED AND
ACCOMPANIED MINORS INSTITUTED BY THE GOVERNMENT BY
REGULATION AND IMPLEMENTING ORDER

      As explained on the website of the U.S. Customs and Border Protection

(CBP),1 the statistics on nationwide enforcement encounters in 2020 include

a program entitled “Title 42 Expulsions.” As stated:

      “On March 21, 2020 the President, in accordance with Title 42 of
      the United States Code Section 265, determined that by reason of
      existence of COVID-19 in Mexico and Canada there is a serious
      danger of further introduction of COVID-19 into the United
      States; that prohibition on the introduction of persons or property
      in whole or in part, from Mexico and Canada is required in the
      interest of public health.”

      In response, CBP issued guidance to its agents to implement the order

of the Director of the Centers for Disease Control and Prevention (CDC) to

prohibit certain persons from the United States who, due to the existence of

COVID-19 in countries or places from which persons are traveling, create a

serious danger of the introduction of the disease into the United States.

      From mid-March through June 30, 2020, the CBP website reports a

total of 69,210 U.S. Border Patrol (USBP) expulsions along the Southwest

Border and 2,793 Office of Field Operations (OFO) expulsions. For the same




      1   U.S. Customs and Border Protection, Nationwide Enforcement
Encounters: Title 8 Enforcement Actions and Title 42 Expulsions, available at
https://www.cbp.gov/newsroom/stats/cbp-enforcement-statistics/title-8-and-
title-42-statistics (last accessed July 20, 2020).

                                       4
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 8 of 22 Page ID
                                #:39374


time period, 189,937 aliens were apprehended by USBP and 46,601 aliens

were declared inadmissible by OFO under Title 8.

      U.S. Border Patrol Southwest Border Enforcement Encounters
             (Title 42 Expulsions and Title 8 Apprehensions)2


    Enforcement
                      March        April       May        June      FY 20 TD
      Action

      Title 42
                       6,927      14,870      19,909      27,504     69,210
     Expulsions

      Title 8
                      23,309       1,175      1,589       2,796      189,937
   Apprehensions


   Office of Field Operations Southwest Border Enforcement Encounters
             (Title 42 Expulsions and Title 8 Inadmissible Aliens)3

    Enforcement
                      March        April       May        June      FY 20 TD
      Action

      Title 42
                        69          519        851        1,354       2,793
     Expulsions

       Title 8
    Inadmissible       3,993        405        793         858       46,601
       Aliens




      2  U.S. Customs and Border Protection, U.S. Border Patrol Monthly
Enforcement Encounters 2020: Title 42 Expulsions and Title 8 Apprehensions,
available at
https://www.cbp.gov/newsroom/stats/cbp-enforcement-statistics/title-8-and-
title-42-statistics (last accessed July 20, 2020).
       3 U.S. Customs and Border Protection, Office of Field Operations Monthly

Enforcement Encounters 2020: Title 42 Expulsions and Title 8 Inadmissible Aliens,
available at
https://www.cbp.gov/newsroom/stats/cbp-enforcement-statistics/title-8-and-
title-42-statistics (last accessed July 20, 2020).

                                          5
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 9 of 22 Page ID
                                #:39375


      Of the total USBP enforcement encounters on the Southwest Border

between March and April including Title 42 and Title 8 actions, 6,177

encountered were unaccompanied minors and 6,698 encountered were family

units. However, because statistics for the total number of unaccompanied

minors and families encountered do not specify whether those encounters

involved enforcement actions under Title 42 and Title 8, it is unclear how

many of the total number of unaccompanied minors and family units

encountered by USBP and OFO were detained under Title 42.

               U.S. Border Patrol Southwest Border Encounters4

                                                                Total
    Demographic      March      April      May        June      March-
                                                                 June

  Unaccompanied      2,956       697        960       1,564     6,177
      Child

   Family Units5     3,455       714        971       1,558     6,698




      4  U.S. Customs and Border Protection, U.S. Border Patrol Southwest
Border Encounters FY 2020, available at
https://www.cbp.gov/newsroom/stats/sw-border-migration (last accessed July
21, 2020).
      5“Family Unit” represents the number of individuals (either a child
under 18 years old, parent, or legal guardian) deemed inadmissible with a
family member by the Office of Field Operations.

                                       6
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 10 of 22 Page ID
                                #:39376


       OFO encounter statistics reported 405 unaccompanied minors and

 1,373 family units at the Southwest Border for the same March-June period.6

       Office of Field Operations Southwest Border Encounters7

                                                                     Total
     Demographic       March        April       May           June   March-
                                                                      June

   Unaccompanied
                         247         29          42            87     405
       Child

     Family Units       1,180        22          73            98    1,373

     Accompanied
                          40         18          30            55     143
     Minor Child8

       It has been claimed that recent enforcement under Title 42 violates the

 Trafficking Victims Protection Act (TVPRA), 8 U.S.C. Section 1232, and the

 Administrative Procedure Act, 5 U.S.C. Sections 706 (1) and 706 (2)(A).

 J.B.B.C., a Minor, v. Wolf, et al. 1:20-cv-01509 (D.D.C.).




       6  U.S. Customs and Border Protection, Office of Field Operations
 Southwest Border Encounters FY 2020, available at
 https://www.cbp.gov/newsroom/stats/sw-border-migration (last accessed July
 21, 2020).
       7  U.S. Customs and Border Protection, Office of Field Operations
 Southwest Border Encounters FY 2020, available at
 https://www.cbp.gov/newsroom/stats/sw-border-migration (last accessed July
 21, 2020).
       8 “Accompanied Minor Child” represents a child accompanied by a
 parent or legal guardian and the parent or legal guardian is either a U.S.
 Citizen, Lawful Permanent Resident, or admissible alien, and the child is
 determined to be inadmissible.

                                          7
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 11 of 22 Page ID
                                #:39377


       This Report is not designed to examine any such claim, but will detail

 aspects of the temporary housing portion of the Title 42 program that the

 Independent Monitor and Dr. Paul Wise believe warrant recommendations

 for remedial action under the June 26, 2020 Order of Judge Gee (Doc. 833)

 and Order of April 24, 2020 (Doc. 784).

       A. Program Structure

       ICE utilizes contracts with MVM, Inc. (MVM) through the Juvenile and

 Family Residential Management Unit (JFRMU) to transport and temporarily

 house unaccompanied minors and family units pending removal under Title

 42. This program is an extension of regular transportation services for aliens

 between custodial settings instituted in 2014. Initially, the program required

 only brief stays in hotels prior to deportation flights, and prolonged stays in

 temporary housing were rare occurrences before the implementation of the

 Title 42 expulsion protocols.   However, since implementation of the CBP-

 issued expulsion protocols, unaccompanied minors and families routinely

 spend multiple days temporarily housed in hotels. The program regularly

 uses three hotels in McAllen and El Paso, Texas, and Phoenix, Arizona, but

 temporary housing in additional locations can be utilized when necessary.

       Once in temporary facilities, contracted “Transportation Specialists”

 (Specialists) provide oversight of the minors and families. Specifications for a

 Specialist position includes possession of an associate’s degree or a high


                                        8
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 12 of 22 Page ID
                                #:39378


 school diploma and at least one year of relevant work experience.             All

 Specialists are required to undergo a background check and training

 including specific training on COVID-19 precautions and protocols.

         Protocols require Specialists work in three rotating shifts so that each

 minor is accompanied by at least one Specialist at all times. The protocols

 also require unaccompanied minors to be within the line of sight of a

 Specialist at all times. Minors are separated into rooms by age and gender.

 Same-gender siblings may reside in adjoining rooms with the connecting door

 open.    Cross-gender siblings may also reside in adjoining rooms, but the

 connecting door must remain closed at night. ICE reserves empty rooms on

 either side of any room in which detainees are held to create a perimeter that

 ensures minimal interaction with public hotel guests.         Specialists and all

 other MVM staff members are required to be dressed in non-identifying,

 business casual clothing.

         Children and families are not usually taken outside during their time

 in hotels. Younger children may sometimes play in enclosed pool areas for

 short supervised periods, but generally, residents have little to no access to

 recreation. Minors in temporary housing also lack access to education and

 therapy/counseling.    Visitation is not permitted, but residents can call or

 video chat friends, family, and legal counsel upon request.




                                         9
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 13 of 22 Page ID
                                #:39379


       Deane    Dougherty,   ICE   Juvenile   Coordinator,   reported   to   the

 Independent Monitor that, as of July 16, 2020, the hotel in McAllen, Texas,

 was housing 22 unaccompanied minors and 21 families, and the hotel in El

 Paso, Texas was housing 10 unaccompanied minors and no families. Below

 are the COVID-19 caseload trends for the Texas counties where the utilized

 hotels are located:9

                        Hidalgo County (McAllen)




       Data is current as of July 19, 2020, courtesy of The Johns Hopkins
       9

 Coronavirus Resource Center.



                                      10
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 14 of 22 Page ID
                                #:39380


                          El Paso County (El Paso)




       B. Length of Stay

       Statistics provided by ICE indicate that, as of June 16, 2020:

     One unaccompanied minor had been held in a hotel for 11 days.

     The longest length of stay for any family unit was 7 days.

     Six families had been held at a hotel for a 7-day length of time.

       Figure A depicts a snapshot of data on length of stay in hotels also as of

 June 16, 2020. Statistics provided by ICE describe the 14 families and 23

 single minors in the hotels on this date. On average, residents were held in

 hotels for a period of 4 to 5 days.       Although the program aims to house

 residents for no more than 72 hours, 61% of single minors and 86% of

 families exceeded this length of stay, and 57% of all residents remained in

 hotels for more than 4 days (96 hours).




                                       11
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 15 of 22 Page ID
                                #:39381


                                   Figure A


               Average         Longest       >2 Days    >3 Days    >4 Days
               Length of      Length of     (48 Hours) (72 Hours) (96 Hours)
                 Stay           Stay

  Single       4.5 Days       11 Days
                                              74%           61%         57%
  Minors     (109 Hours)    (264 Hours)

               5.1 Days       7 Days
 Families                                     86%           86%         57%
             (123 Hours)    (168 Hours)

       C. Nutrition and Hygiene

       The contract provides for three hot meals per day. Snacks including

 fresh fruit, popcorn, are required. Specialists use electronic tablets to track

 “milestones” throughout the day including food intake, bathing, temperature,

 handwashing, etc.    Rooms are cleaned once per day by hotel staff, and

 additional cleaning supplies are available in each room.

       D. Medical System and COVID-19 Protocols

       The protocols require that Specialists’ temperatures are taken before

 every shift, and face masks are required at all times. All children and adults

 are assigned both a surgical and N95 mask, and gloves and hand sanitizer

 are made available. Before moving residents from a CBP facility, Specialists

 take each person’s temperature and ask the following questions:

    ● Are you sick?

    ● Do you have any body aches?

    ● Do you have flu-like symptoms?


                                       12
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 16 of 22 Page ID
                                #:39382


       Specialists receive alerts on their tablets throughout the day reminding

 them to take children’s temperatures and make sure they wash their hands.

 Each hotel has a dedicated room for medical services, and a medical

 professional from ICE Health Service Corps is required to give each child a

 basic health screening daily.     Contracted health care providers include

 registered nurses, advanced practice providers, physicians, pharmacists, and

 behavioral health professionals are available as needed. Social distancing is

 required.

       The protocols do not require testing for COVID-19 prior to or upon

 arrival at a hotel. Many families and children receive a COVID-19 test in

 preparation for their deportation flight. At least one family tested positive

 for COVID-19 while detained in a hotel in San Antonio, Texas. According to

 ICE and MVM, there are no formal protocols in place for housing COVID-19

 positive families and minors in hotel settings.

       The Independent Monitor and Dr. Paul Wise interviewed the father of a

 family scheduled for deportation under Title 42, who had been held for at

 least 8 days in San Antonio, Texas before his wife and daughter tested

 positive for COVID-19. The family was then transferred to Karnes FRC and

 placed in separate quarantines. In his interview on July 14, 2020, the father

 stated that Specialists in the hotel wore masks and took his temperature, but

 he stated he did not see a doctor or receive medical care while at the hotel.


                                       13
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 17 of 22 Page ID
                                #:39383


 His wife and daughter were held in a different room, and although he was

 told about their elevated temperatures, he said he was not updated on their

 condition. He said he was not allowed to leave his room while at the hotel.

 OVERALL ASSESSMENT

       Begun as a relatively small, stop-gap measure to assist in the transfer

 of children to ICE flights, the temporary housing program has been

 transformed by the Title 42 expulsion policies into an integral component of

 the immigration detention system for UACs in U.S. custody.            Program

 leadership noted in discussions that the hotel settings provided a preferable

 conditions than the conditions routinely found in CBP facilities or Central

 Processing Centers (CPC).       Nevertheless, even recognizing the increased

 amenities of hotels, there are concerns that require scrutiny and remediation:

       (1)   Oversight.       An governmental audit of the hotel facilities is

 currently underway and ICE expects recommendations shortly.           To date,

 assessment of the performance of MVM personnel overseeing the UACs

 housed in hotels has not yet been possible. However, there appears to be a

 lack of formal oversight of the performance of the Specialists. It is not clear

 that there exists sufficient oversight of the practices, performance, and

 adequacy of staffing to address an extension of the program to a larger

 number of locations and an increase in the number of UACs and families

 placed in any given hotel.


                                        14
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 18 of 22 Page ID
                                #:39384


       (2)   No limits on facility census or length of stay. It remains

 unclear whether there are any limits on the number of detainees permitted to

 be housed in any given hotel.         The concern is that the allocation of

 supervision and medical staff may not be sufficient as the census in the hotel

 grows. Further, the recently-imposed requirement of documenting COVID-19

 status prior to deportation has generally extended the hotel length of stay.

       (3)   Medical care.      ICE Health Services Corps provides medical

 oversight of the children and families housed in hotels. The current medical

 protocols may be sufficient if the number of UACs and families is relatively

 low, for example less than 20 in any given location.10 However, the ability of

 the health program to provide appropriate medical oversight would become

 inadequate when the number of children and families rises, or residents

 begin experiencing COVID-19 symptoms while staying in a hotel.

       (4)   COVID-19 precautions.           The temporary housing program is

 using the recommendations of the CDC as the basis for protective measures

 against COVID-19.      A direct assessment of how well the recommended

 protocols have been implemented to protect UACs has not yet been possible.

 One   concern   is   that   hotel   employees,   including   maintenance   and


       10As referenced above, the Independent Monitor was informed by the
 Juvenile Coordinator that, as of July 16, 2020, the hotel in McAllen currently
 housed 22 unaccompanied minors and 21 family units, and the hotel in El
 Paso housed 10 unaccompanied minors and no family units.

                                        15
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 19 of 22 Page ID
                                #:39385


 housekeeping personnel, fall outside MVM or ICE monitoring protocols or

 MVM supervision. In addition, the physical plant may not be amenable to

 social distancing and ongoing monitoring of distancing and mask use (such as

 via video feeds for monitoring).

       (5)   Tender age UACs.11       There does not seem to be any formal

 lower age limit for UACs to be housed in hotels. Consistent or formal care

 requirements have not been developed regarding the special needs of young

 children, including hygiene, nutrition, or emotional well-being. Apart from

 the good intentions of individual personnel, adequate care demands formal

 and specialized protocols and oversight to ensure safe and sanitary

 conditions. The lack of limits on the number of children placed in hotels and

 the length of stay only enhance these general concerns. It is also important

 to recognize that a detention experience need not require mistreatment to be

 traumatic for a young child. Tender age UACs are inherently vulnerable in

 an extended expulsion process.

       (6)   COVID-19 positive UACs. There have been family members

 detained in the temporary housing program who have tested positive for

 COVID-19.     Virtually all individuals in hotels awaiting ICE deportation


       11 While the definition of “tender age” has usually been confined to
 children less than 13 years of age, the custodial concerns noted in this report
 advocate for the definition be extended to all children less than 15 years of
 age.


                                       16
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 20 of 22 Page ID
                                #:39386


 flights will be tested for COVID-19 prior to deportation to comply with testing

 requirements imposed by the home countries for returning deportees. These

 tests are generally administered approximately 4 to 5 days prior to the

 scheduled flight in order to allow sufficient time for test results to be made

 available. As noted previously, at least one family was transferred to the

 Karnes FRC after 2 symptomatic members tested positive for COVID-19.

 Other families with members who tested positive have remained in the hotel

 setting.   It is not clear what criteria are being used to decide whether a

 family should stay at a hotel or be transferred to an ICE FRC where they

 would be isolated in medically supervised areas of the facility.     It is also

 unclear how MVM and ICE could provide appropriate care for UACs who test

 positive for COVID-19.

 RECOMMENDATION: EXCLUDE ALL UACS FROM THE CURRENT
 TEMPORARY HOUSING PROGRAM.

       The custodial management of UACs requires well-established, formal

 systems of care and oversight, particularly if UAC time in custody is

 protracted.   These requirements exist regardless of the intentions and

 qualifications of program staff. The enhanced vulnerability of UACs in

 immigration custody has long been recognized and requires significant

 augmentation to safety and security provisions within all detention systems

 with responsibility for minors. While this recommendation pertains to all

 UACs, it is particularly directed at UACs below the age of 15 years. The

                                       17
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 21 of 22 Page ID
                                #:39387


 temporary housing program was not constructed to serve as a major

 detention system to care for large numbers of young children for protracted

 periods of time.

       The challenge of protecting UACs from COVID-19 only underscores the

 urgent need to exclude UACs from the temporary housing program. Certain

 elements of the protective protocols can have distinct implications for

 younger children. For example, isolating a child alone in a hotel room for 10-

 14 days can have a more harmful emotional impact than that seen in adults.

 In addition, the need to assist children in custody with bathing, nutrition,

 play or other essentials may place special burdens on the protective protocols

 and equipment currently implemented in the hotel program.

       It is also likely that at some point, a UAC will test positive for COVID-

 19. It is unclear what the custodial care of children with COVID-19 will be in

 a hotel setting, particularly given the minimum 14-day isolation period.

 While the risk of severe disease is lower for young children and many will be

 asymptomatic, the risk that many of these children will feel sick is,

 nevertheless, relatively high. Careful medical monitoring is essential, as is

 enhanced caretaking for children falling ill. These requirements for care of

 UACs also require more extensive use of masks and other personal protective

 equipment (PPE), not to mention special procedures to reduce the risk to

 MVM and hotel staff.


                                       18
Case 2:85-cv-04544-DMG-AGR Document 873 Filed 07/22/20 Page 22 of 22 Page ID
                                #:39388


 CONCLUSION

       In sum, the recommendation of the Independent Monitor and Dr. Wise

 to exclude UACs from the Temporary Housing Program is based on (1) the

 formal care and oversight requirements for children in immigration custody

 for protracted stays; (2) the difficulties inherent in providing strict protective

 measures for COVID-19 in hotel settings for protracted stays; and (3) the lack

 of appropriate medical and custodial capabilities to care for children with

 COVID-19 disease in hotel settings.12




       12 Recognizing the role of the Independent Monitor is to report on the
 safety of the minors and not to propose alternatives for the Government, in
 this case, the Independent Monitor believes there exists a compelling
 alternative: referral to the Office of Refugee Resettlement (ORR). This
 recommendation is based on three basic observations: (1) ORR is specifically
 designed to process and care for younger UACs; (2) ORR facilities are at
 historically low occupancy; and (3) custodial capabilities in CBP facilities are
 designed to process and refer UACs, generally within 72 hours of
 apprehension.


                                         19
